Citation Nr: 1635053	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied service connection for, inter alia, PTSD and bilateral hearing loss.  The Veteran perfected appeal of only these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that the Veteran requested a videoconference hearing before a Veterans Law Judge in his February 2011 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  No action on this request has been taken by the AOJ, and the Veteran has not withdrawn his request for a hearing.  Indeed, in a May 2014 Statement in Lieu of VA Form 646, the Veteran's representative made reference to the Veteran's February 2011 hearing request, implying that the request was still outstanding.  Therefore, a remand is warranted to schedule the requested hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing in accordance with his request, notifying him and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704 (b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

